In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                   ___________________________
                        No. 02-18-00312-CV
                   ___________________________

                       SCOTT NORIS, Appellant

                                    V.

TARRANT COUNTY SHERIFF’S DEPARTMENT, SHERIFF BILL WAYBOURN,
   AND TARRANT COUNTY SHERIFF’S CIVIL SERVICE COMMISSION,
                          Appellees




                On Appeal from the 48th District Court
                       Tarrant County, Texas
                   Trial Court No. 048-291526-17


            Before Pittman, J.; Sudderth, C.J.; and Birdwell, J.
                  Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On October 5, 2018, and October 23, 2018, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant

has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                      Per Curiam

Delivered: November 15, 2018




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                       2